Citation Nr: 0410243	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected arthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected instability of the right knee.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected arthritis of the left knee.

4.  Entitlement to a rating in excess of 10 percent for the 
service connected instability with medial meniscus changes and 
patellar hypermobility of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1981 to June 1995.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).  The adjudication history of this 
claim reveals a rating decision in January 1998, by which a 10 
percent rating for arthritis of the right knee and a 10 percent 
rating for arthritis of the left knee were assigned.  Thereafter, 
by rating decision in May 2000, a 10 percent rating was assigned 
for instability of the right knee and a 10 percent rating was 
assigned for instability with meniscus changes and patellar 
hypermobility of the left knee. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  Arthritis of the right knee is manifested by complaints of 
pain with movement; clinical findings do not demonstrate 
limitation of flexion worse than 60 degrees or limitation of 
extension worse than 5 degrees.

3.  The veteran's right knee disability is manifested by slight, 
but no more, recurrent lateral instability.

4.  Arthritis of the left knee is manifested by complaints of pain 
with movement; clinical findings do not demonstrate limitation of 
flexion worse than 60 degrees or limitation of extension worse 
than 5 degrees.

5.  The veteran's left knee disability is manifested by slight, 
but no more, recurrent lateral instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 
percent for the service connected arthritis of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5260, 5261 
(2003).

2.  The criteria for the assignment of a rating in excess of 10 
percent for the service connected instability of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, Diagnostic Code 5257 (2003).

3.  The criteria for the assignment of a rating in excess of 10 
percent for the service connected arthritis of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5260, 5261 
(2003).

4.  The criteria for the assignment of a rating in excess of 10 
percent for the service connected instability with meniscus 
changes and patellar hypermobility of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
Diagnostic Codes 5257, 5258, 5259 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify the claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support his claim for higher 
evaluations for the service-connected right and left knee 
disorders.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, obtained, 
or attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the veteran.  
All evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  In this case, the Board 
remanded this case in March 2003 and the RO sent the veteran a 
letter dated in April 2003 as well as supplemental statements of 
the case issued in May and August 2003, which notified the veteran 
of the type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also informed 
the veteran about the information and evidence he is expected to 
provide. 

The appellant in this case was afforded several VA examinations.  
The most recent VA examination took place in April 2003.  
Therefore, the Board finds that a VA reexamination is not 
necessary because there exists sufficient medical evidence to 
decide this claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  

In this case, a letter issued in April 2003 by the RO to the 
veteran included notice that the veteran had a full year to 
respond to a VCAA notice.  It has not been more than one complete 
calendar year since that notice.  However, under the Veterans 
Benefits Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 108-
183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

In the present case, only after the February 2000 rating action 
was promulgated did the AOJ, on April 11, 2003, provide notice to 
the claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the claimant and what information and 
evidence will be obtained by VA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on April 11, 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his or her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.   


Factual background

By rating decision in January 1998, a 10 percent rating was 
assigned for arthritis of the right knee and a 10 percent rating 
was assigned for arthritis of the left knee. 

The veteran filed a claim for higher evaluations for the service 
connected right and left knee disabilities on August 31, 1999.  He 
contended that these disorders had grown worse, that the knees 
were giving out on him and that he was taking medication for 
inflammation of the knee joints.

On VA examination in October 1999, the veteran reported that he 
experienced terrible knee pain with running.  He also experienced 
redness and swelling.  Within the last month the veteran had been 
given a replacement brace for the left knee that provided greater 
stability of the lateral aspects of the knee.  On examination, 
there was no redness or swelling of the knees.  There was effusion 
of the left knee, but not of the right knee.  The left knee 
patella was hypermobile.  There was left knee laxity with valgus 
stress.  Range of motion of the left knee was from 0 to 110 
degrees of extension and flexion and from 0 to 115 degrees in the 
right knee. 

The veteran testified in May 2000 that he suffered from ongoing 
knee pain; that he drove a vehicle in his work with the Post 
Office; that the knees would become more painful during the day; 
that he was unable to walk for extended distances; that he wore 
two knee braces but that he still experienced giving way; that he 
experience swelling of the knees during the day; that he had lost 
time from work due to problems with his knees; and that knee pain 
was about the same for each knee but that the left knee was a 
little more unstable.

By rating decision in May 2000, a 10 percent rating was assigned 
for instability of the right knee and a 10 percent rating was 
assigned for instability with meniscus changes and patellar 
hypermobility of the left knee.  

A March 2000 report of examination from Dr. Banerji indicates that 
the veteran complained of bilateral knee pain, the left worse than 
the right.  It was also reported that the knees tended to give way 
and pop.  On examination of the knees, there was no swelling or 
effusion.  The quadriceps were okay.  Movement of the knees was 
full but there was pain in extremes of movement.  There was 
crepitus.  Ligaments and cruciates appeared to be intact.  The 
diagnosis was degenerative arthritis of both knees.  X-rays in 
April 2000 showed no significant narrowing of the right knee, an 
ossicle at the insertion of the patellar tendon and no fracture, 
joint effusion or loose body.  X-rays of the left knee showed 
arthritis with no fracture, loose body or effusion.  

On VA examination in October 2002, it was noted that there was no 
history of recurrent subluxation.  He reported multiple occasions 
when the left knee had given out.  He reported constant severe 
pain.  He reported having missed one hundred hours from work in 
the last year.  On examination, the right and left knee joints 
were stable.  There was no laxity in the left knee joint.  There 
was some pain of the inferior and medial aspects of the patella.  
Range of motion was from 0 to 115 degrees bilaterally.  The 
veteran was able to straighten his leg completely with a sitting 
straight leg raise and a bend back greater than 90 degrees without 
difficulty.  When the veteran was asked to lie down and cooperate 
with a range of motion examination there was resistance and 
difficulty meeting 115 degrees.  He complained of pain after 100 
degrees.  There was no edema or swelling bilaterally.  There was 
no instability, heat, redness or ecchymosis.  MRI, computed 
tomography scans and x-rays were negative with the exception of 
mild arthritis.  The diagnoses were mild right knee arthritis with 
subjective complaints being greater than the objective findings 
and mild left knee arthritis with subjective complaints being 
greater than the objective findings.

A March 2003 statement from the veteran's employer (Post Office) 
indicates that he had missed at least 130 hours from work over the 
past year due to knee disability.  It was further noted that the 
veteran was not fully capable of performing his duties as a letter 
carrier. 

On VA examination in April 2003, the veteran complained that the 
left knee disability had grown worse.  Symptoms were worse in the 
left knee as opposed to the right knee.  The veteran wore 
bilateral hinged knee braces.  The veteran was able to walk for 
four blocks before he had to rest due to fatigue.  The left knee 
tended to give way several times a month.  The veteran's 
occupation was as a mail carrier.  For the last three years his 
walking had been minimal as he drove a truck.  He only had to walk 
for very short distances.  He had missed 130 hours from work in 
the last year.  During the examination, the veteran had slight 
left knee pain.  The veteran stood with normal knee alignment.  
Gait was slightly antalgic favoring the left knee.  Range of 
motion of the left knee was from 0 degrees extension to 100 
degrees of flexion.  Range of motion of the right knee was from 0 
to 115 degrees.  There was no joint crepitus.  No soft tissue 
swelling, joint effusion or abnormalities were noted.  Bilateral 
knee tenderness was noted.  Patellar alignment and tracking were 
normal.  No hypermobility or subluxation was noted.  Ligament 
testing of the knees was normal.  Valgus and varus stability were 
normal.  There was no evidence of muscle atrophy.  Bilateral 
strength was 3/5.  The examiner noted that this was subjective on 
part of the veteran as there was no objective evidence of weakness 
or muscle wasting.  There were no objective findings to suggest 
fatigability and the veteran had no incoordination.  The diagnosis 
was bilateral anterior knee pain with lateral patella 
maladjustment.  Considering the CT finding of slight lateral 
subluxation the likely cause of the veteran's pain was patella 
femoral maladjustment or lateral patella subluxation.  

VA x-rays of the knees in April 2003 showed minimal degenerative 
changes with minimal narrowing of the medial compartments and no 
gross subluxation.  It was noted that findings on bilateral x-rays 
were not significantly changed from x-rays taken in February 2001.

A June 2003 statement from the veteran's employer indicates that 
he had been absent from work from 23 May to 3 June 2003 due to a 
knee injury.


Analysis

A review of the rating history of the knees shows that service 
connection was granted by rating action in September 1997.  A 10 
percent evaluation was assigned for bilateral knee disability 
under Diagnostic Codes (DC) 5010 for arthritis and DC 5257 for 
instability, effective from March 1997.  By rating decision in 
January 1998, separate 10 percent ratings were assigned for the 
right and left knees.  Finally, by rating decision in May 2000, 10 
percent evaluations were continued for arthritis of each knee and 
separate 10 percent evaluations were assigned for instability of 
each knee, effective from the date of claim on August 31, 1999.

The veteran alleges that his service-connected right and left knee 
disabilities warrant the assignment of higher evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.  In addition, 
the VA has a duty to acknowledge all regulations which are 
potentially applicable through the assertions and issues raised in 
the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered from 
the point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, and 
to enable the VA to make a more precise evaluation of the level of 
the disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The Court has also held that where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In this 
case, service connection for arthritis and instability has been in 
effect since the initial grant of compensation in March 1997.  As 
the grant of service connection for arthritis and instability of 
the knees predates the current claim (filed in August 1999) by 
well in excess of one year, it will be the function of the instant 
decision to determine the present level of disability as set forth 
in Francisco. 

In cases where an original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher evaluation at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed above, 
as the instant claim does not involve the assignment of an 
original rating, the holding in Fenderson is without application 
herein.

The applicable DC's for the evaluation of the service-connected  
knees are as follows:

DC 5260 Leg, limitation of flexion:  
Flexion limited to 
15°...............................................................
.............. 30  
Flexion limited to 
30°...............................................................
.............. 20  
Flexion limited to 
45°...............................................................
.............. 10  
Flexion limited to 
60°...............................................................
.............. 0

DC 5261 Leg, limitation of extension:  
Extension limited to 
45°...............................................................
........... 50  
Extension limited to 
30°...............................................................
........... 40  Extension limited to 
20°...............................................................
........... 30  Extension limited to 
15°...............................................................
........... 20  Extension limited to 
10°...............................................................
........... 10  Extension limited to 
5°................................................................
........... 0

DC 5256 Knee, ankylosis of:  
Extremely unfavorable, in flexion at an angle of 45° or 
more...................... 60  
In flexion between 20° and 
45°...............................................................
.. 50  
In flexion between 10° and 
20°...............................................................
.. 40  Favorable angle in full extension, or in slight flexion 
between  0° and 
10°...............................................................
.................. 30

DC 5257 Knee, other impairment:  Recurrent subluxation or lateral 
instability:

Severe......................................................... 
......................................... 30

Moderate....................................................... 
....................................... 20

Slight......................................................... 
.......................................... 10

DC 5258 Cartilage, semilunar, dislocated, with frequent episodes  
of "locking," pain, and effusion into the 
joint................................. 20

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2003).

The Board will first address whether an increased rating is 
warranted for the service connected arthritis of the left and 
right knees.  Under applicable criteria, traumatic arthritis, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  DC 5010.  X-rays findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  DC 5003.  A zero percent 
rating is warranted for flexion limited to 60 degrees and a 10 
percent evaluation is warranted for flexion limited to 45 degrees; 
extension limited to 5 degrees warrants a zero percent rating and 
extension limited to 10 degrees warrants a 10 percent evaluation.  

With regard to whether a higher evaluation is warranted under DC's 
5260 and 5261 for limitation of flexion and extension, on the 
October 1999 VA examination, there was flexion to 110 degrees of 
the left knee and flexion to 115 degrees of the right knee and 
extension to 0 degrees of both knees.  Most recently, on VA 
examination in April 2003, flexion was to 100 degrees for the left 
knee and to 115 degrees of the right knee.  Bilateral extension 
was to zero degrees.  Therefore, limitation of extension was not 
shown at any time to be limited to 10 degrees, and limitation of 
flexion was not shown to be limited to 45 degrees as would as 
would be necessary to award a 10 percent evaluation for limitation 
of motion of the right or left knees under either DC 5260 or 5261.  
Moreover, it has not been contended by the veteran nor does the 
medical evidence of record show the presence of ankylosis of 
either knee as would be necessary for a higher evaluation under DC 
5256.  In a similar fashion, the medical evidence does not 
demonstrate frequent episodes of locking or effusion into the 
joints as is necessary for a higher evaluation under DC 5258.

Also for consideration are the provisions of sections 4.40, 4.45, 
and 4.59.  Functional loss contemplates the inability of the body 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and must 
be manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2003).  
Section 4.40 provides that as to the musculoskeletal system it is 
essential that an examination on which ratings are based 
adequately portray any functional loss which may be due to pain.  
The regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  Section 4.45 provides that pain on movement, 
swelling, deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  Incoordination and excess 
fatigability are also factors for consideration under section 
4.45.  Section 4.59 contemplates at least the minimum compensable 
rating for painful motion with joint or periarticular pathology. 

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in evaluating 
a service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45.  The Court in 
DeLuca held that diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater limitation of 
motion due to pain on use, including use during flare-ups.

In this case, the RO assigned a 10 percent evaluation for 
arthritis of the right knee and a 10 percent evaluation for 
arthritis of the left knee as there was consistent evidence of 
pain on use of the knees.  On the other hand, the evidence does 
not support the assignment of a compensation evaluation under 
either DC 5260 or 5261 in view of the range of motion findings of 
record.  Thus, without evidence of loss of motion to the extent 
necessary for a higher rating under DC 5260 or 5261, there is no 
basis for a higher evaluation.  

In addition, the Board must apply the principles set out in DeLuca 
in the evaluation of this claim.  The VA examiner in April 2003 
indicated that there were no objective findings to suggest 
fatigability and the veteran did not suffer from incoordination.  
There was no objective evidence of weakness or muscle wasting.  
There is no medical evidence of record to the contrary.  
Accordingly, the Board finds that there is no additional 
disability present in this case pursuant to the holding in DeLuca.  

The Board now turns to the claim for a rating in excess of 10 
percent for instability of the right and left knees.  Under DC 
5257, a 10 percent evaluation is properly assignable for slight 
instability of the knee joint.  On VA examination in October 2002, 
there was no evidence of recurrent subluxation, the knee joints 
were stable, and there was no evidence of instability.  On VA 
examination in April 2003, ligament testing of the knees was 
normal.  No subluxation was noted on examination.  CT findings did 
show slight lateral subluxation.  Moreover, Dr. Banerji reported 
in March 2000 that ligaments appeared to be intact. 

The veteran's left and right knee instability have been separately 
rated as 10 percent disabling under Diagnostic Code 5257.  
Diagnostic Code 5257 provides for ratings of 10, 20, and 30 
percent, respectively, for slight, moderate, and severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).  The terms "slight," "moderate," and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  The use of terminology such as "slight" or "moderate" 
by VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).

The Board finds that the veteran's left and right knee instability 
does not more nearly approximate the higher 20 percent rating for 
moderate recurrent subluxation or lateral instability.  The 
findings on VA examinations demonstrate, at most, the presence of 
slight subluxation or instability.  While the Board acknowledges 
the veteran's complaint that his knees give way which sometimes 
results in falls, the medical evidence simply does not support a 
finding of recurrent subluxation or lateral instability of a 
moderate nature.  Thus, the Board finds the VA examination reports 
as well as Dr. Banerji's report, which characterize the veteran's 
instability as no more than slight, are persuasive on this point.  
Consequently, the Board finds that a rating in excess of 10 
percent is not warranted.

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for arthritis of 
the left or right knees or a rating in excess of 10 percent for 
recurrent instability of the right or left knees. 

In exceptional cases, where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability" is made.  38 
C.F.R. § 3.321 (b)(1) (2003).  The Board must find that the case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this case 
are not inadequate as there is no evidence of an exceptional 
disability picture in this case.  The current evidence of record 
does not demonstrate that the veteran's disabilities have resulted 
in frequent periods of hospitalization or marked interference with 
employment.  

It is undisputed that the symptoms experienced by the veteran have 
had an adverse impact on his employment as it was recently 
reported that he had lost 130 hours from work during one year.  It 
bears emphasis, however, that the rating schedule is intended to 
compensate for average impairments in earning capacity.  The 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of working 
time from exacerbations proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1  Therefore, 
although the veteran lost 130 hours from work, the scheduler 
criteria take such factors into account.  For the reasons noted 
above, the Board concludes that the significant impairment in 
employment resulting from the service connected arthritis and 
instability of the right and left knees was adequately compensated 
by the schedular evaluations that have been assigned.  
Accordingly, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for the service 
connected arthritis of the right knee is denied.

Entitlement to a rating in excess of 10 percent for the service 
connected instability of the right knee is denied.

Entitlement to a rating in excess of 10 percent for the service 
connected arthritis of the left knee is denied.

Entitlement to a rating in excess of 10 percent for the service 
connected instability with medial meniscus changes and patellar 
hypermobility of the left knee is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



